            Case 1:19-cv-11857-KPF Document 1 Filed 12/27/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- X
SHIVAM BASSI,                           :               Case No.: ______________
                                        :
                Plaintiff,              :               COMPLAINT
                                        :
      -against-                         :               DEMAND FOR JURY TRIAL
                                        :
ARQULE, INC., PATRICK J. ZENNER,        :
PAOLO PUCCI, TIMOTHY C. BARABE,         :
SUSAN L. KELLEY, RONALD M. LINDSAY, :
MICHAEL D. LOBERG, WILLIAM G.           :
MESSENGER, and RAN NUSSBAUM,            :
                                        :
                Defendants.             :
--------------------------------------- X

       Plaintiff Shivam Bassi (“Plaintiff”), by and through his attorneys, alleges the following

upon information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

                                  NATURE OF THE ACTION

       1.       Plaintiff brings this action against ArQule, Inc. (“ArQule” or the “Company”) and

the members of the Company’s board of directors (collectively referred to as the “Board” or the

“Individual Defendants” and, together with ArQule, the “Defendants”) for their violations of

Sections 14(d)(4), 14(e), and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15

U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), respectively, and United States Securities and Exchange

Commission (“SEC”) Rule 14d-9, 17 C.F.R. §240.14d-9 (“Rule 14d-9”). Plaintiff’s claims arise

in connection with the proposed tender offer (“Tender Offer”) by Merck Sharp & Dohme Corp.,

through its subsidiaries (collectively “Merck”), to acquire all of the issued and outstanding shares

of ArQule (the “Proposed Transaction”).




                                                1
            Case 1:19-cv-11857-KPF Document 1 Filed 12/27/19 Page 2 of 16



       2.       On December 6, 2019, ArQule entered into an agreement and plan of merger (the

“Merger Agreement”), whereby shareholders of ArQule common stock will receive $20.00 in

cash for each share of ArQule stock they own (the “Offer Price”).

       3.       On December 17, 2019, in order to convince ArQule shareholders to tender their

shares, the Board authorized the filing of a materially incomplete and misleading Schedule 14D-

9 Solicitation/Recommendation Statement (the “Recommendation Statement”) with the

Securities and Exchange Commission (“SEC”). In particular, the Recommendation Statement

contains materially incomplete and misleading information concerning: (i) the Company’s

financial projections; and (ii) the valuation analyses performed by ArQule’s financial advisor,

Centerview Partners LLC (“Centerview”) in support of its fairness opinion.

       4.       The Tender Offer is scheduled to expire at one minute after 11:59 p.m., New York

City time, on the twentieth (20th) business day following the commencement of the Offer (the

“Expiration Date”). It is imperative that the material information that has been omitted from the

Recommendation Statement is disclosed to the Company’s shareholders prior to the forthcoming

Expiration Date so they may make an informed determination on whether to tender their shares.

       5.       For these reasons, and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from closing the Tender Offer or taking any steps to consummate the Proposed

Transaction, unless and until the material information discussed below is disclosed to ArQule

shareholders or, in the event the Proposed Transaction is consummated, to recover damages

resulting from the Defendants’ violations of the Exchange Act.

                                JURISDICTION AND VENUE

       6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges




                                               2
            Case 1:19-cv-11857-KPF Document 1 Filed 12/27/19 Page 3 of 16



violations of Sections 14(d)(4), 14(e), and 20(a) of the Exchange Act.

       7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

       8.       Venue is proper in this Court under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Defendants are found or are inhabitants or

transact business in this District. Indeed, ArQule’s common stock trades on the Nasdaq stock

exchange, which is headquartered in this District, and ArQule hired Skadden, Arps, Slate, Meagher

& Flom LLP as a legal advisor and Centerview as a financial advisor for the purposes of the

Proposed Transaction, both of which are also headquartered in this District rendering venue in this

District appropriate. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003)

(collecting cases).

                                             PARTIES

       9.       Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of ArQule common stock.

       10.      Defendant ArQule is a biopharmaceutical company engaged in the research and




                                                 3
         Case 1:19-cv-11857-KPF Document 1 Filed 12/27/19 Page 4 of 16



development of targeted therapeutics to treat cancers and rare diseases. The Company’s common

stock trades on the Nasdaq under the ticker symbol “ARQL”.

       11.      Individual Defendant Patrick J. Zenner is a director of ArQule and is the Chairman

of the Board.

       12.      Individual Defendant Paolo Pucci is a director of ArQule and is the Chief

Executive Officer of the Company.

       13.      Individual Defendant Timothy C. Barabe is, and has been at all relevant times, a

director of the Company.

       14.      Individual Defendant Susan L. Kelley is, and has been at all relevant times, a

director of the Company.

       15.      Individual Defendant Ronald M. Lindsay is, and has been at all relevant times, a

director of the Company.

       16.      Individual Defendant Michael D. Loberg is, and has been at all relevant times, a

director of the Company.

       17.      Individual Defendant William G. Messenger is, and has been at all relevant times,

a director of the Company.

       18.      Individual Defendant Ran Nussbaum is, and has been at all relevant times, a

director of the Company.

       19.      The defendants identified in paragraphs 10-18 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

I.     Background of the Company and the Tender Offer

       20.      ArQule is a biopharmaceutical company that is engaged in the research and




                                                4
          Case 1:19-cv-11857-KPF Document 1 Filed 12/27/19 Page 5 of 16



development of therapeutics to treat cancers and rare diseases. These drugs focus on the

biological pathways implicated in a range of cancers and certain non-oncology indications. Its

clinical-stage pipeline consists of approximately four drug candidates, all of which are in targeted

patient populations. The Company's product candidates include ARQ 531, Miransertib (ARQ

092), ARQ 751, Miransertib (ARQ 092) and ARQ 751. ARQ 531 is a potent and reversible dual

inhibitor of both wild type and C481S-mutant Bruton’s tyrosine kinase (BTK). ARQ 092 is a

potent and selective inhibitor of protein kinase B (AKT), a serine/threonine kinase. ARQ 751 is

a potent and selective inhibitor of AKT that is in Phase I clinical development for solid tumors

harboring AKT, phosphoinositide 3-kinase (PI3K). ARQ 087 is a multi-kinase inhibitor designed

to preferentially inhibit the fibroblast.

        21.     Merck is a global healthcare company. The Company offers health solutions

through its prescription medicines, vaccines, biologic therapies and animal health products. It

operates through four segments: Pharmaceutical, Animal Health, Healthcare Services and

Alliances. The Company's Pharmaceutical segment includes human health pharmaceutical and

vaccine products marketed either directly by the Company or through joint ventures. Human

health pharmaceutical products consist of therapeutic and preventive agents, generally sold by

prescription, for the treatment of human disorders. The Company sells its human health

pharmaceutical products primarily to drug wholesalers and retailers, hospitals, government

agencies and managed healthcare providers, such as health maintenance organizations, pharmacy

benefit managers and other institutions. Vaccine products consist of preventive pediatric,

adolescent and adult vaccines, primarily administered at physician offices.

        22.     On December 9, 2019, ArQule and Merck issued a joint press release announcing

the Proposed Transaction. The press release stated in relevant part:




                                                 5
  Case 1:19-cv-11857-KPF Document 1 Filed 12/27/19 Page 6 of 16



        Merck to Acquire ArQule, Advancing Leadership in Oncology

 Acquisition Further Diversifies Merck’s Oncology Pipeline with Expansion
     into Targeted Therapies That Treat Hematological Malignancies

KENILWORTH, N.J., and BURLINGTON, Mass., Dec. 9, 2019 – Merck (NYSE:
MRK), known as MSD outside the United States and Canada, and ArQule, Inc.
(Nasdaq: ARQL) today announced that the companies have entered into a definitive
agreement under which Merck, through a subsidiary, will acquire ArQule for $20
per share in cash for an approximate total equity value of $2.7 billion. ArQule is a
publicly traded biopharmaceutical company focused on kinase inhibitor discovery
and development for the treatment of patients with cancer and other diseases.
ArQule’s lead investigational candidate, ARQ 531, is a novel, oral Bruton’s
tyrosine kinase (BTK) inhibitor currently in a Phase 2 dose expansion study for the
treatment of B-cell malignancies.

“ArQule’s focus on precision medicine has yielded multiple clinical-stage oral
kinase inhibitors that have novel and important properties,” said Dr. Roger M.
Perlmutter, president, Merck Research Laboratories. “This acquisition strengthens
Merck’s pipeline with the addition of these strategic assets including, most notably,
ARQ 531, a compelling candidate for the treatment of B-cell malignancies.”

BTK inhibition has been shown to prevent B-cell receptor signaling that is critical
for the survival and proliferation of leukemic cells in many B-cell malignancies.
ARQ 531 is a highly selective, reversible inhibitor that blocks both wild-type BTK
and the C481S mutant form of the enzyme that is commonly associated with
resistance to other BTK inhibitors. In early clinical trials, ARQ 531 demonstrated
a manageable safety profile and early signs of anti-tumor activity for the treatment
of patients with relapsed or refractory chronic lymphocytic leukemia (CLL) and
Richter’s Transformation. Final data from the Phase 1 study of ARQ 531 will be
presented on Dec. 9, 2019 at the 61st American Society of Hematology (ASH)
Annual Meeting & Exposition in Orlando, Florida.

“We are proud that Merck has recognized the contributions that ArQule, together
with its scientific collaborators, has made to the field of precision medicine in
oncology with ARQ 531 for the treatment of B-cell malignancies and with the rest
of our clinical-stage pipeline,” said Paolo Pucci, CEO, ArQule. “With this
agreement, ArQule’s pipeline will benefit from Merck’s vast capabilities and
determined engagement to benefit the patients who we have always strived to
serve.”

Under the terms of the acquisition agreement announced today, Merck, through a
subsidiary, will initiate a tender offer to acquire all outstanding shares of ArQule.
The closing of the tender offer will be subject to certain conditions, including the
tender of shares representing at least a majority of the total number of ArQule’s
outstanding shares, the expiration of the waiting period under the Hart-Scott-



                                         6
         Case 1:19-cv-11857-KPF Document 1 Filed 12/27/19 Page 7 of 16



       Rodino Antitrust Improvements Act and other customary conditions. Upon the
       successful completion of the tender offer, Merck’s acquisition subsidiary will be
       merged into ArQule, and any remaining shares of common stock of ArQule will be
       canceled and converted into the right to receive the same $20 per share price
       payable in the tender offer. The transaction is expected to close early in the first
       quarter of 2020.

       BofA Securities acted as financial advisor to Merck in this transaction and
       Covington & Burling LLP as its legal advisor. Centerview Partners acted as
       exclusive financial advisor to ArQule and Skadden, Arps, Slate, Meagher & Flom
       LLP as its legal advisor.

       23.     The Offer Price is inadequate consideration for ArQule shareholders and does not

reflect fair value for the Company. Further, the Recommendation Statement concedes that the

Company’s executive officers and the members of the Board have interests in the Proposed

Transaction “that are different from, or in addition to” those of the Company’s common

shareholders. Recommendation Statement at 4, 23. These interests include, but are not limited to,

lucrative golden parachute compensation, continued employment, and vesting of stock options

that would result from the consummation of the Proposed Transaction. It is therefore imperative

that shareholders receive the material information (discussed in detail below) that Defendants

have omitted from the Recommendation Statement, which is necessary for shareholders to make

an informed decision on whether to tender their shares in the Tender Offer.

II.    The Recommendation Statement Is Materially Incomplete and Misleading

       24.     On December 17, 2019, Defendants filed a materially incomplete and misleading

Recommendation Statement with the SEC.          The Individual Defendants were obligated to

carefully review the Recommendation Statement before it was filed with the SEC and

disseminated to the Company’s shareholders to ensure that it did not contain any material

misrepresentations or omissions. However, the Recommendation Statement misrepresents or

omits material information that is necessary for ArQule shareholders to make an informed




                                               7
         Case 1:19-cv-11857-KPF Document 1 Filed 12/27/19 Page 8 of 16



decision concerning whether to tender their shares, in violation of Sections 14(d)(4), 14(e), and

20(a) of the Exchange Act and Rule 14d-9.

       25.     First, the Recommendation Statement omits critical financial projections,

including ArQule’s net income projections (the “Net Income Projections”). Defendants elected

to include a summary of the Company’s financial projections in the Recommendation Statement,

but they excised and failed to disclose the Net Income Projections. By disclosing certain

projections in the Recommendation Statement and withholding the Net Income Projections,

Defendants render the tables of projections on page 26 of the Recommendation Statement

materially incomplete and provide a misleading valuation picture of ArQule to its shareholders.

Simply put, net income projections are irreplaceable when it comes to fully, fairly, and properly

understanding a company’s projections and value.

       26.     Unlike poker where a player must conceal his unexposed cards, the object of a

recommendation statement is to put all one’s cards on the table face-up. In this case only some

of the cards were exposed—the others were concealed. If a recommendation statement discloses

financial projections and valuation information, such projections must be complete and accurate.

The question here is not the duty to speak, but liability for not having spoken enough. With

regard to future events, uncertain figures, and other so-called soft information, a company may

choose silence or speech elaborated by the factual basis as then known—but it may not choose

half-truths. Accordingly, Defendants have disclosed some of the projections but have omitted the

Net Income Projections. This omission renders the projections included in the Recommendation

Statement misleadingly incomplete.

       27.     Second, the Recommendation Statement describes Centerview’s fairness opinion

and valuation analyses performed in support of its opinion. Defendants concede the materiality




                                               8
         Case 1:19-cv-11857-KPF Document 1 Filed 12/27/19 Page 9 of 16



of this information in citing Centerview’s fairness opinion and their valuation analyses among

the “material” factors the Board considered in making its recommendation to ArQule

shareholders. Recommendation Statement at 19; see also Recommendation Statement at 29 (“The

following is a summary of the material financial analyses prepared and reviewed with the ArQule

Board in connection with Centerview’s opinion, dated December 6, 2019.”). However, the

summary of Centerview’s fairness opinion and analyses provided in the Recommendation

Statement fails to include key inputs and assumptions underlying its analysis. Without this

information, as described below, ArQule’s shareholders are unable to fully understand the

analysis and, thus, are unable to determine what weight, if any, to place on Centerview’s fairness

opinion in deciding whether to tender their shares in the Tender Offer. See Recommendation

Statement at 29 (“Considering the data in the tables below without considering all financial

analyses or factors or the full narrative description of such analyses or factors, including the

methodologies and assumptions underlying such analyses or factors, could create a misleading

or incomplete view of the processes underlying Centerview’s financial analyses and its

opinion.”). The following omitted information, if disclosed, would significantly alter the total

mix of information available to ArQule’s shareholders.

       28.     In   summarizing     Centerview’     Discounted    Cash     Flow    Analysis   the

Recommendation Statement fails to disclose the inputs and assumptions underlying the

calculation of the discount rate range of 11.0% to 13.0%, (including WACC and CAPM

components).

       29.     These key inputs are material to ArQule shareholders, and their omission renders

the summary of Centerview’ Discounted Cash Flow Analysis incomplete and misleading. As a

highly-respected professor explained in one of the most thorough law review articles explaining




                                                9
         Case 1:19-cv-11857-KPF Document 1 Filed 12/27/19 Page 10 of 16



the fundamental flaws with the valuation analyses bankers perform in support of fairness

opinions: in a discounted cash flow analysis a banker takes management’s forecasts, and then

makes several key choices “each of which can significantly affect the final valuation.” Steven

M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices include

“the appropriate discount rate, and the terminal value…” Id. As Professor Davidoff explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value. For example, a change in the
       discount rate by one percent on a stream of cash flows in the billions of dollars can
       change the discounted cash flow value by tens if not hundreds of millions of
       dollars….This issue arises not only with a discounted cash flow analysis, but with
       each of the other valuation techniques. This dazzling variability makes it difficult
       to rely, compare, or analyze the valuations underlying a fairness opinion unless full
       disclosure is made of the various inputs in the valuation process, the weight
       assigned for each, and the rationale underlying these choices. The substantial
       discretion and lack of guidelines and standards also makes the process vulnerable
       to manipulation to arrive at the “right” answer for fairness. This raises a further
       dilemma in light of the conflicted nature of the investment banks who often provide
       these opinions.

Id. at 1577-78 (emphasis added).

       30.     Without the discount rate inputs, ArQule shareholders cannot evaluate for

themselves the reliability of Centerview’s Discounted Cash Flow Analysis, make a meaningful

determination of whether the implied equity value per share range reflects the true value of the

Company or was the result of Centerview’s unreasonable judgment, and make an informed

decision regarding whether to tender their shares in the Tender Offer.

       31.     In sum, the omission and/or misstatement of the above-referenced information

renders statements in the Recommendation Statement materially incomplete and misleading in

contravention of the Exchange Act. Absent disclosure of the foregoing material information prior

to the expiration of the Tender Offer, Plaintiff and other ArQule shareholders will be unable to

make a fully-informed decision regarding whether to tender their shares, and they are thus




                                                10
           Case 1:19-cv-11857-KPF Document 1 Filed 12/27/19 Page 11 of 16



threatened with irreparable harm, warranting the injunctive relief sought herein.

                                           COUNT I
           (Against All Defendants for Violation of Section 14(e) of the Exchange Act)

          32.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          33.   Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading…” 15 U.S.C. §78n(e).

          34.   Defendants violated § 14(e) of the Exchange Act by issuing the Recommendation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under

which they are made, not misleading, in connection with the Tender Offer. Defendants knew or

recklessly disregarded that the Recommendation Statement failed to disclose material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading.

          35.   The Recommendation Statement was prepared, reviewed, and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information

about the consideration offered to shareholders via the Tender Offer and the intrinsic value of the

Company.

          36.   In doing so, Defendants made untrue statements and/or omitted material facts

necessary to make the statements made not misleading. Each of the Individual Defendants, by

virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(e). The Individual Defendants were



                                                  11
           Case 1:19-cv-11857-KPF Document 1 Filed 12/27/19 Page 12 of 16



therefore reckless, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Recommendation Statement, but nonetheless failed to obtain and

disclose such information to shareholders although they could have done so without extraordinary

effort.

          37.   The omissions and incomplete and misleading statements in the Recommendation

Statement are material in that a reasonable shareholders would consider them important in

deciding whether to tender their shares. In addition, a reasonable investor would view the

information identified above which has been omitted from the Recommendation Statement as

altering the “total mix” of information made available to shareholders.

          38.   Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading.            Indeed, while Defendants

undoubtedly had access to and/or reviewed the omitted material information in connection with

approving the Proposed Transaction, they allowed it to be omitted from the Recommendation

Statement, rendering certain portions of the Recommendation Statement materially incomplete

and therefore misleading.

          39.   The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of his entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the Expiration Date.

                                        COUNT II
  (Against all Defendants for Violations of Section 14(d)(4) of the Exchange Act and SEC
                            Rule 14d-9, 17 C.F.R. § 240.14d-9)

          40.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.




                                                  12
         Case 1:19-cv-11857-KPF Document 1 Filed 12/27/19 Page 13 of 16



        41.     Defendants have caused the Recommendation Statement to be issued with the

intention of soliciting shareholder support of the Proposed Transaction.

        42.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated

thereunder require full and complete disclosure in connection with tender offers. Specifically,

Section 14(d)(4) provides that:

        Any solicitation or recommendation to the holders of such a security to accept or
        reject a tender offer or request or invitation for tenders shall be made in accordance
        with such rules and regulations as the Commission may prescribe as necessary or
        appropriate in the public interest or for the protection of investors.

        43.     SEC Rule 14d-9(d), which was adopted to implement Section 14(d)(4) of the

Exchange Act, provides that:

        Information required in solicitation or recommendation. Any solicitation or
        recommendation to holders of a class of securities referred to in section 14(d)(1) of
        the Act with respect to a tender offer for such securities shall include the name of
        the person making such solicitation or recommendation and the information
        required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101) or a fair and
        adequate summary thereof.

        44.     In accordance with Rule 14d-9, Item 8 of a Schedule 14D-9 requires a Company’s

directors to:

        Furnish such additional information, if any, as may be necessary to make the
        required statements, in light of the circumstances under which they are made, not
        materially misleading.

        45.     The omission of information from a recommendation statement will violate

Section 14(d)(4) and Rule 14d-9 if other SEC regulations specifically require disclosure of the

omitted information.

        46.     The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9

because it omits material facts, including those set forth above, that render the Recommendation

Statement misleadingly incomplete. Defendants knowingly or with deliberate recklessness




                                                 13
           Case 1:19-cv-11857-KPF Document 1 Filed 12/27/19 Page 14 of 16



omitted the material information identified above from the Recommendation Statement, causing

certain statements therein to be materially incomplete and therefore misleading. Indeed, while

Defendants undoubtedly had access to and/or reviewed the omitted material information in

connection with approving the Proposed Transaction, they allowed it to be omitted from the

Recommendation Statement, rendering certain portions of the Recommendation Statement

materially incomplete and therefore misleading.

          47.    The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of his right to make a fully informed decision

if such misrepresentations and omissions are not corrected prior to the Expiration Date.

                                           COUNT III
           (Against all Defendants for Violations of Section 20(a) of the Exchange Act)

          48.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          49.    The Individual Defendants acted as controlling persons of ArQule within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of ArQule, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Recommendation Statement filed with the SEC, they had the power to influence and control

and did influence and control, directly or indirectly, the decision making of the Company,

including the content and dissemination of the various statements that Plaintiff contends are

materially incomplete and misleading.

          50.    Each of the Individual Defendants was provided with or had unlimited access to

copies of the Recommendation Statement and other statements alleged by Plaintiff to be

misleading prior to and/or shortly after these statements were issued and had the ability to prevent



                                                   14
          Case 1:19-cv-11857-KPF Document 1 Filed 12/27/19 Page 15 of 16



the issuance of the statements or cause the statements to be corrected.

       51.      In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Recommendation Statement contains the

unanimous recommendation of each of the Individual Defendants to approve the Tender Offer.

They were thus directly involved in preparing the Recommendation Statement.

       52.      In addition, as the Recommendation Statement sets forth at length, and as

described herein, the Individual Defendants were involved in negotiating, reviewing, and

approving the Merger Agreement. The Recommendation Statement purports to describe the

various issues and information that the Individual Defendants reviewed and considered. The

Individual Defendants participated in drafting and/or gave their input on the content of those

descriptions.

       53.      By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       54.      As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Sections 14(e) and 14(d)(4) and

Rule 14d-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act.

As a direct and proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably

harmed.

       55.      Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that




                                                15
         Case 1:19-cv-11857-KPF Document 1 Filed 12/27/19 Page 16 of 16



Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Tender Offer or taking any steps to consummate the Proposed

Transaction, until the Company discloses the material information discussed above which has been

omitted from the Recommendation Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages

       C.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

 Dated: December 27, 2019                             MONTEVERDE & ASSOCIATES PC
                                                 By: /s/ Juan E. Monteverde
                                                     Juan E. Monteverde (JM-8169)
                                                     The Empire State Building
                                                     350 Fifth Avenue, Suite 4405
                                                     New York, NY 10118 Tel: (212) 971-1341
                                                     Fax: (212) 202-7880
                                                     Email: jmonteverde@monteverdelaw.com

                                                      Attorneys for Plaintiff




                                                 16
